 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   RAMIRO PEREZ,                                  )   No.: 1:17-cv-01726-EPG
                                                    )
10           Plaintiff,                             )   ORDER AWARDING ATTORNEY FEES
                                                    )   UNDER THE EQUAL ACCESS TO
11                   v.                             )   JUSTICE ACT, PURSUANT TO 28 U.S.C.
                                                    )   § 2412(d), AND COSTS, PURSUANT TO
12   COMMISSIONER OF THE SOCIAL                     )   28 U.S.C. § 1920
13   SECURITY ADMINISTRATION,                       )
                                                    )   (ECF No. 26)
14           Defendant.                             )
                                                    )
15

16

17          Pursuant to the parties’ Stipulation for the Award and Payment of Equal Access to Justice

18   Act (EAJA) Fees and Costs (ECF No. 26), IT IS ORDERED that Plaintiff shall be awarded

19   attorney fees under the EAJA in the amount of SEVEN THOUSAND FOUR HUNDRED

20   NINETY-THREE DOLLARS AND SEVENTY FIVE CENTS ($7,493.75), and costs under 28

21   U.S.C. § 1920 in the amount of FOUR HUNDRED DOLLARS ($400.00), subject to the terms

22   of the above-referenced Stipulation, to include the United States Department of the Treasury’s

23   Offset Program pursuant to Astrue v. Ratliff, 130 S.Ct. 2521 (2010). Any payment shall be

24   delivered to Plaintiff’s counsel.
     IT IS SO ORDERED.
25

26      Dated:      June 20, 2019                            /s/
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
